Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	Applicant’s amendment filed on 01/11/2021, wherein claims 1, 51, 52, 54, 56, 57 have been amended, and new claim 63 has been added.
Note: Applicant elects narasin as the species of polyether ionophore in the reply filed on 12/07/2016. 
Upon further consideration, the rejection of claims 1, 10, 12, 49, 51-52, 53-54, 55, 56-62 under pre-AIA  35 U.S.C.103(a) as being unpatentable over Froyman et al. (US 2015/0164926, PTO-892 of record), in view of Liu, (Polyether Antibiotics Naturally Occurring Acid lonophores vol. 1: Biology, pp. 43-102, publ. 1982, PTO-892 of record) is herein withdrawn.
Applicant’s amendment overcomes the rejection of claims 56, 58, 59, 60, 61, 62 under pre-AIA  35 U.S.C.103(a) as being unpatentable over Liu, (Polyether Antibiotics Naturally Occurring Acid lonophores vol. 1: Biology, pp. 43-102, publ. 1982, PTO-892 of record), further in view of Chalaust (US 3,920,847, PTO-892 of record), and in view of instant specification. The rejection is herein withdrawn.
Any other rejection from the previous office action, which is not restated herein, is withdrawn.
Claims 1, 10, 12, 49, 51-55, 56-62, 63 are examined herein on the merits so far as they read on the elected species. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


1) Claims 1, 10, 12, 49, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63 are rejected under pre-AIA  35 U.S.C.103(a) as being unpatentable over Liu, (Polyether Antibiotics Naturally Occurring Acid lonophores vol. 1: Biology, pp. 43-102, publ. 1982, PTO-892 of record), further in view of Mosqueira et al. (US 2013/0189368, PTO-1449), and in view of instant specification.
Liu teaches polyether antibiotics to be highly effective against gram-positive bacteria or Mycoplasma bacteria. See p. 45, beginning with section lll-p. 50, top 4 lines after Table 3. The polyether antibiotics are also taught to be highly effective against the gram-positive cocci Staphylococcus aureus (p. 46, Table 1). Examples of polyether antibiotics include monensin, narasin (contains narasin A, see the below for names listed for RN: 55134-13-9 for narasin), septamycin, lasalocid. Liu teaches that narasin, carrlomycin, and antibiotic K-41 have been reported to be active against several species of Mycoplasma at MIC range of 2.0 to 25 µg/ml. See page 45 bottom para to page 50 top 4 lines. Instant specification teaches that “Staphylococcus aureus is associated with mastitis”, see para [0002] of instant specification. 

Liu does not teach administration of a composition comprising polyether ionophore narasin and an excipient or gelling substance to a teat canal of the mammary gland.
	Mosqueira et al. teaches nanocarrier formulations containing drugs with antibiotic activity for treatment of mastitis which occurs due to Staphylococcus aureus in cows. See abstract, page 1, paras [0001]-[0002], [0004]; para [0025]. It is taught that “The drug in the nanoencapsulated form is more restricted to the sites of action in the tissue and in the target cells of infection by agents that cause microbial mastitis, due to the specificities of the components of the formulation and the method of production of the nanostructured formulations presented herein.” See para [0002]. It is taught that the drugs in the nanoencapsulated form show extended release and can thus achieve specific target and be released slowly and mainly in the site of action, avoiding loss or inactivation of the drug in other tissues.  Thus the doses can be reduced and the efficiency increased and toxicity can be reduced. See para [0013]. Mosqueira et al. teaches that administration of the nanoparticulate formulation therein by intramammary route is a promising route for the treatment of mastitis in dairy cows. See page 2, para [0011]. The antibacterial agents such as narasin, monensin can be employed in the nanostructured formulations therein. See page 4, right hand column, lines 8-9. Mosqueira et al. teaches that usually drugs in an amount of 500-600 mg/teat canal are employed for treating bovine mastitis. See para [0008]. Mosqueira et al. teaches that the nanoparticulate formulation can contain carriers such as polyesters, gelatin etc. See para [0038]. 

It would have been obvious to a person of ordinary skill in the art at the time of invention to administer a composition comprising an effective amount of polyether ionophore narasin to treat mastitis caused by Staphylococcus aureus, caused by antibiotic resistant bacteria in a subject because 1) polyether ionophores monensin, narasin, septamycin, lasalocid are highly effective against gram-positive bacterial specie Staphylococcus aureus, and 2) according to instant specification Staphylococcus aureus is associated with mastitis.  Accordingly, one of ordinary skill in the art at the time of invention would have been motivated to employ a composition comprising an effective amount of polyether ionophore narasin with reasonable expectation of success of treating mastitis in a subject caused by Staphylococcus aureus or antibiotic resistant bacteria.
It would have been prima facie obvious to have treated mastitis caused by the microbial infections comprising administering a composition in the form of nanoparticulate formulation comprising the polyether ionophore and excipients (nanoparticulate formulation) to a teat canal of the mammary gland of bovine because 1) Mosqueira et al. narasin, monensin can be employed in the nanostructured formulations therein, and 2) Liu teaches that monensin, narasin are antibiotics. Accordingly, one of ordinary skill in the art at the time of invention would have been motivated to administer a composition in the form of nanoparticulate formulation comprising the polyether ionophore narasin and excipients (nanoparticulate formulation) to a teat canal of the mammary gland with reasonable expectation of success of treating mastitis caused by Staphylococcus aureus or antibiotic resistant bacteria in bovine/dairy cows; and with advantages of using nanoparticulate formulation as taught by Mosqueira et al.
Further, it would have been prima facie obvious to have treated mastitis caused by the microbial infections comprising topically administering a composition in the form of nanoparticulate formulation comprising the polyether ionophore, excipients (nanoparticulate formulation) or gelling agents to a teat canal of the mammary gland of bovine because 1) Mosqueira et al. teaches nanocarrier formulations for intramammary administration to dairy cows containing drugs with antibiotic activity for treatment of mastitis which occurs due to Staphylococcus aureus; Mosqueira et al. teaches that the antibacterial agents such as narasin, monensin can be employed in the nanostructured formulations therein; Mosqueira et al. teaches that the nanoparticulate formulation can contain carriers such as polyesters, gelatin etc., and 2) Liu teaches that monensin, narasin are antibiotics. Accordingly, one of ordinary skill in the art at the time of invention would have been motivated to administer a composition in the form of nanoparticulate 
It would have been obvious to a person of ordinary skill in the art at the time of invention to determine or optimize parameters such as effective amounts of narasin such as a dose of 100 to 600 mg/teat canal or a dose in the range of 150 to 600 mg/teat canal for treating bovine mastitis. One having ordinary skill in the art at the time the invention was made would have been motivated to determine the effective amounts of narasin such as a dose of 100 to 600 mg/teat canal for treating bovine mastitis, since the optimization of effective amounts of known agents to be administered, is considered well in the competence level of an ordinary skilled artisan in science, involving merely routine skill in the art.
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Regarding the recitation “wherein the gelling substance solidifies the composition or seals the teat canal” in claims 55, 62, it is pointed out that Liu, in view of Mosqueira et al. renders obvious the composition comprising antimicrobial agent such as narasin and excipients or gelling agents (gelatin), and the gelatin in the composition will have such properties. 
In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990.) See MPEP 2112.01. 
Response to Arguments
Note: The rejection above has been modified slightly in view of Applicant’s amendment.
Applicant’s arguments have been considered, but not found persuasive as discussed above, in the previous office actions, and those found below.
Applicant argues that “Liu does not provide a dose at which the ionophores should be administered. Thus, Liu does not teach or suggest to a person of ordinary skill in the art the dose at which ionophores could or should be used in a composition for intramammary administration to treat mastitis. Liu does teach the person of ordinary skill in the art that they should be careful with the dose (due to the high oral and parenteral toxicity) and, therefore, the skilled person would refer to the existing literature for advice regarding the doses that could be used.” Applicant’s arguments have been considered, but not found persuasive because Applicant is arguing against an individual reference when the rejection is based on combination of references as discussed above. Liu teaches that the polyether antibiotics are highly effective against the gram-positive cocci Staphylococcus aureus (p. 46, Table 1). Examples of polyether antibiotics include narasin, monensin can be employed in the nanostructured formulations therein. See page 4, right hand column, lines 8-9. Mosqueira et al. teaches that usually drugs in an amount of 500-600 mg/teat canal are employed for treating bovine mastitis. See para [0008]. It is taught that the drugs in the nanoencapsulated form show extended release and can thus achieve specific target and be released slowly and mainly in the site of action, avoiding loss or inactivation of the drug in other tissues. Thus the doses can be reduced and the efficiency increased and toxicity can be reduced. See para [0013]. Accordingly, one of ordinary skill in the art at the time of invention would have been motivated to administer a composition in the form of nanoparticulate formulation comprising the polyether ionophore narasin, excipients (nanoparticulate formulation), and gelling agents to a teat canal of the mammary gland with reasonable expectation of success of treating mastitis caused by Staphylococcus aureus or antibiotic resistant bacteria in bovine/dairy cows; and with advantages of using nanoparticulate formulation as taught by Mosqueira et al. It would have been obvious to a person of ordinary skill in the art at the time of invention to determine or optimize parameters such as effective amounts of narasin such as a dose of 100 to 600 mg/teat canal for treating bovine mastitis. One having ordinary skill in the art at the time the 
Applicant argues that “Mosqueira apparently teaches the administration of intrammary cloxacillin benzathine for the treatment of mastitis.” Applicant’s arguments have been considered. It has been well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to person of ordinary skill in the art. See M.P.E.P. § 2123. Mosqueira et al. teaches nanocarrier formulations for intramammary administration to dairy cows containing drugs with antibiotic activity for treatment of mastitis which occurs due to Staphylococcus aureus. Mosqueira et al. teaches that the antibacterial agents such as narasin, monensin can be employed in the nanostructured formulations therein. See page 4, right hand column, lines 8-9. It would have been prima facie obvious to have treated mastitis caused by the microbial infections comprising administering a composition in the form of nanoparticulate formulation comprising the polyether ionophore and excipients (nanoparticulate formulation) to a teat canal of the mammary gland of bovine because 1) Mosqueira et al. teaches nanocarrier formulations for intramammary administration to dairy cows containing drugs with antibiotic activity for treatment of mastitis which occurs due to Staphylococcus aureus; Mosqueira et al. teaches that the antibacterial agents such as narasin, monensin can be employed in the nanostructured formulations therein, and 
Applicant argues that “Mosqueira is silent with respect to the administration of ionophores. Mosqueira does not teach the person of ordinary skill in the art anything about a dose of ionophore that is toxic, nor anything about a dose of ionophore that can safely be administered by intrammary administration. Therefore, Mosqueira does not rectify the deficiencies of Liu and, thus, the combination of Liu and Mosqueira do not teach or suggest all elements of the claimed subject matter.” Applicant’s arguments have been considered, but not found persuasive. Mosqueira et al. teaches nanocarrier formulations for intramammary administration to dairy cows containing drugs with antibiotic activity for treatment of mastitis which occurs due to Staphylococcus aureus; Mosqueira et al. teaches that the antibacterial agents such as narasin, monensin can be employed in the nanostructured formulations therein. See page 4, right hand column, lines 8-9. Mosqueira et al. teaches that usually drugs in an amount of 500-600 mg/teat canal are employed for treating bovine mastitis. See para [0008]. It is taught that the drugs in the nanoencapsulated form show extended release and can thus achieve specific target and be released slowly and mainly in the site of action, avoiding loss or inactivation of the drug in other tissues. Thus the doses can be reduced and the efficiency increased and Staphylococcus aureus (p. 46, Table 1). Examples of polyether antibiotics include monensin, narasin (contains narasin A, see the below for names listed for RN: 55134-13-9 for narasin). It would have been obvious to a person of ordinary skill in the art at the time of invention to determine or optimize parameters such as effective amounts of narasin such as a dose of 100 to 600 mg/teat canal for treating bovine mastitis. One having ordinary skill in the art at the time the invention was made would have been motivated to determine the effective amounts of narasin such as a dose of 100 to 600 mg/teat canal for treating bovine mastitis, since the optimization of effective amounts of known agents to be administered, is considered well in the competence level of an ordinary skilled artisan in science, involving merely routine skill in the art. Further, as discussed above Mosqueira et al. teaches that usually drugs in an amount of 500-600 mg/teat canal are employed for treating bovine mastitis. See para [0008]. It is taught that the drugs in the nanoencapsulated form show extended release and can thus achieve specific target and be released slowly and mainly in the site of action, avoiding loss or inactivation of the drug in other tissues. Thus the doses can be reduced and the efficiency increased and toxicity can be reduced i.e one can use lower doses of drugs than the usual 500-600 mg/teat canal by employing the nanostructured formulations therein; and it would have been obvious to a person of ordinary skill in the art at the time of invention to determine or optimize parameters such as effective amounts of narasin such as a dose of 100 to 600 mg/teat canal for treating bovine mastitis.


As discussed above Liu, (Polyether Antibiotics Naturally Occurring Acid lonophores vol. 1: Biology, pp. 43-102, publ. 1982, PTO-892 of record), further in view of Mosqueira et al. (US 2013/0189368, PTO-1449) renders obvious instant claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 10, 12, 49, 51-53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-12 of US Patent No. 9,943,500 (Application No.14/766,232) in view of Chalaust (US 3,920,847, PTO-892 of record). Although the conflicting claims are not identical, they are obvious over each other. Instant claims are directed to a method of treating mastitis in a subject comprising administering a therapeutically effective amount of a polyether ionophore to the subject. Instant claims also recite mastitis is associated with microbial species such as Staphylococcus pseudintermedius, S. aureus, and Streptococcus species, antibiotic resistant bacteria. The claims of ‘232 are directed to a method of treating a topical microbial infection in a subject, Staphylococcus pseudintermedius, comprising topically administering an effective amount of a polyether ionophore selected from the group consisting of narasin, salinomycin, lasalocid, monensin, semduramicin, maduramicin, and laidlomycin, or an acceptable salt thereof, to the subject. It would have been obvious to have treated mastitis caused by microbial infections comprising administering a composition comprising the polyether ionophore and excipient to a teat canal of the mammary gland of the subject because Chalaust teaches mastitis can be treated by 
It would have been obvious to a person of ordinary skill in the art at the time of invention to determine or optimize parameters such as effective amounts of polyether ionophore narasin as in instant claims 1, 57, 63 to treat mastitis.
One having ordinary skill in the art at the time the invention was made would have been motivated to determine the effective amounts of narasin employed in the compositions, since the optimization of effective amounts of known agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.

Response to Arguments
Note: Applicant requests that the provisional rejection for asserted non-statutory double patenting be held in abeyance until allowable subject matter has been indicated. 

For RN   55134-13-9  REGISTRY: The following CA Names are listed in STN
CN   Salinomycin, 4-methyl-, (4S)-  (CA INDEX NAME)
OTHER CA INDEX NAMES:
CN   (4S)-4-Methylsalinomycin
CN   1,6,8-Trioxadispiro[4.1.5.3]pentadecane, salinomycin deriv.
OTHER NAMES:
CN   A 28086A
CN   Antibiotic A 28086A

CN   C 7819B
CN   Monteban
CN   Narasin
CN   Narasin A
CN   Narasul

Prior Art made of Record:
Veterinary Microbiology, 36, 1993, 253-259; the MIC50 values for controlling Streptococcus for narasin;
US 4,333,919/ antibiotics…narasin, desoxynarasin, monensin, lasalocid;
EP 0 139 595
Brindle, Kirk-Othmer Encyclopedia of Chemical Technology, “Polyether antibiotics”, publ. 2003
US 4,293,539…salinomycin, mastitis, intrammary, claim 5
US 20130189368, para [0026].
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shobha Kantamneni, Ph.D whose telephone number is 571-272-2930.  The examiner can normally be reached on Monday-Friday, 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627